Title: James Smith to the American Commissioners, 24 August 1778: résumé
From: Smith, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, August 24, 1778: When I reached Calais on May 4 the customs officers detained part of my luggage, consisting of household linen and plate, as contraband. Soon after arriving in Paris I mentioned the matter to Mr. [Arthur] Lee, who told me that I had no remedy; his brother, though a public minister, had had to pay fifteen guineas. Public officials may have to live in a splendor unsuited to new republics groaning under financial burdens; private individuals fleeing from the tyranny of old governments are in a different position, however.
I spoke to M. Grand, who promised to use his good offices. When I did not hear from him I told Dr. Franklin on July 4. He said he would make the necessary application, but some time later he had forgotten the whole business and asked for a memorandum. Aware that memory fades in the evening of life, I sent the memorandum by young Mr. Franklin so that he might compensate for the imbecility of old age. He answered with expressions unfit for any one who serves constituents.>
